Name: Commission Implementing Regulation (EU) NoÃ 772/2011 of 2Ã August 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: demography and population;  organisation of transport;  tariff policy
 Date Published: nan

 4.8.2011 EN Official Journal of the European Union L 201/1 COMMISSION IMPLEMENTING REGULATION (EU) No 772/2011 of 2 August 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An article made of metal and plastic, designed for attaching a child safety seat to a motor vehicle (so-called "child safety seat base"). It comprises an extendable leg and a system with red/green indicators informing, for example, whether the article or the seat is correctly installed. It is for temporary attachment to anchorage points, which are fixtures generally fastened permanently to the car body at the back of a vehicle seat. The article allows different models of child safety seats to be clipped in and out. (1) See image 9401 90 80 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 9401, 9401 90 and 9401 90 80. Classification under heading 8708 is excluded as the article is not permanently attached to the body of a motor vehicle and cannot therefore be considered an accessory of the body of a motor vehicle. When a child safety seat is mounted on the "child safety seat base", the whole presents the characteristics and performs the function of a complete child safety seat. The article is therefore to be considered a part of a child safety seat. The article is therefore to be classified under CN code 9401 90 80 as a part of a seat. (1) The image is purely for information.